UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2013 EXPERIENCE ART AND DESIGN, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-174155 27-4673791 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7ridgeport Road, Portland, OR (Address of principal executive offices) (Zip Code) 971-202-2435 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K EXPERIENCE ART AND DESIGN, INC. Item 8.01 Other Information On December 30, 2013, Experience Art and Design, Inc. (the “Company”) issued a press release concerning the appointment of Mr. Arford, Mr. Rose and Mr. Noonan to the Company’s Board of Directors. A copy of the press release concerning the appointment of Mr. Arford, Mr. Rose and Mr. Noonan to the Company’s Board of Directors is attached hereto as Exhibit 99.1. The information in Item 8.01 of this Report, including the information contained in Exhibit 99.1, shall be deemed "furnished" and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibits The exhibits listed in the following Exhibit Index are filed as part of this current report. Exhibit No. Description Experience Art and Design, Inc., Press Release, dated December 30, 2013 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: December 31, 2013 EXPERIENCE ART AND DESIGN, INC. By: /s/ Kenneth R. Kepp Kenneth R. Kepp Chief Financial Officer and Chief Operating Officer 2
